Citation Nr: 0604861	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for an eye disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease with a history of a myocardial 
infarction.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1946, and from November 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issue of entitlement to service connection for residuals 
of a back injury is, in part, REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthritis is not shown by competent medical evidence to 
have a nexus to service.

2.  An eye disability is not shown by competent medical 
evidence to have a nexus to service.

3.  By rating decision in January 1978, the RO denied 
entitlement to service connection for a hearing loss; the 
veteran was notified of the decision but he did not initiate 
an appeal.

4.  The evidence associated with the claims file since the 
January 1978 RO decision which denied service connection for 
a hearing loss does not raise a reasonable possibility of 
substantiating the claim.

5.  By rating decision in April 1979, the RO denied 
entitlement to service connection for coronary artery 
disease, with a history of a myocardial infarction; the 
veteran was notified of the decision but he did not initiate 
an appeal.

6.  The evidence associated with the claims file since the 
April 1979 RO decision denying service connection for 
coronary artery disease, with a history of a myocardial 
infarction does not raise a reasonable possibility of 
substantiating the claim.

7.  By rating decision in January 1978, the RO denied 
entitlement to service connection for residuals of a back 
injury; the veteran was notified of the decision but he did 
not initiate an appeal.

8.  Evidence pertinent to the application to reopen a claim 
of entitlement to service connection for residuals of a back 
injury raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).

2.  An eye disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The RO's January 1978 decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

4.  The additional evidence presented since the January 1978 
rating decision is not new and material, and the claim for 
service connection for hearing loss is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

5.  The RO's April 1979 decision denying entitlement to 
service connection for coronary artery disease with a history 
of a myocardial infarction is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

6.  The additional evidence presented since the April 1979 
rating decision is not new and material, and the claim of 
entitlement to service connection for coronary artery disease 
with a history of a myocardial infarction is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7.  The RO's January 1978 decision which denied entitlement 
to service connection for residuals of a back injury is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

8.  Evidence received since the January 1978 rating decision 
is new and material and the claim of entitlement to service 
connection for residuals of a back injury is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in June 2004 
correspondence and a December 2004 statement of the case, 
amongst other documents, fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In 
combination, however, the content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice, but 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded an opportunity to meaningfully participate 
effectively in the processing of his claims.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Arthritis

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of arthritis.  

Private medical records dated 1996 note post operative 
residuals of right shoulder rotator surgery, and note that 
the appellant was doing well.

VA treatment records dated in May 1999 notes that the 
veteran's joint pain was stable with the use of current 
therapy.

Medical records from Jerry W. Robinson, M.D., dated in June 
2002 indicate that the veteran was seen after being involved 
in an automobile accident two days prior.  During the 
accident the veteran's left shoulder was hit.  

An August 2002 letter from Dr. Robinson to the VA Medical 
Center noted that the veteran had a history of back and hip 
osteoarthritis.

December 2002 VA medical records note that the veteran's 
joint pain was stable with the use of medication.  

A November 2005 letter from Sam Stone, M.D., indicated that 
the veteran reported that in 1951 supplies fell on his back 
causing a low back injury.  Surgery was performed in 1957 and 
he was diagnosed with spondylolisthesis.  In Dr. Stone's 
opinion degenerative joint disease was secondary to his in-
service injury.  Dr. Stone opined that on top of continuing 
pain from this back injury the appellant suffered from many 
other medical conditions.

At his November 2005 Board video conference hearing, the 
veteran testified that he had arthritis in his legs, knees, 
and back.  The veteran indicated that he was injured in 
service when cases of cigarettes fell on his back some time 
between 1950 and 1951.  The veteran testified that he went to 
sick bay and was given some tablets.  Post service, in 1957 
he reportedly had a back operation.  The veteran also 
testified that he hurt his knees aboard ship many times.  He 
testified that he was never told he had arthritis while in 
service.  

Following the November 2005 Board hearing, the appellant 
submitted an operative report from an unknown hospital dated 
in 1957.  This indicated that the veteran underwent a 
laminectomy of L-5 and spinal fusion.  The preoperative 
diagnosis was spondylolisthesis.  

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for arthritis.  In this regard, the 
service medical records are negative for findings relating to 
arthritis.  A lumbar disability was not documented until 
1957, more than a year after separation from service.  VA 
treatment records do not include any medical opinion linking 
a current arthritic disability to service.  

While a November 2005 letter from Sam Stone, M.D., linked the 
veteran's back condition to include pain, as well as other 
unspecified pain to an in-service injury, Dr. Stone did not 
provide any medical evidence to support his statement.  Dr. 
Stone did not comment on the absence of medical evidence from 
the veteran's service medical records concerning a back 
injury.  Further, the physician did not base his opinion on 
medical reports in the file.  Dr. Stone also did not indicate 
if he had reviewed the veteran's claims file prior to 
rendering this opinion.  Rather, the proffered statement was 
based totally on the veteran's own self reported history.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  Swann v. Brown, 5 Vet.App. 229, 233 (1993).  For 
this reason, the November 2005 medical statement is 
inadequate to establish a connection between the veteran's 
current arthritis and service.  Such a connection is an 
essential element in a claim for service connection.

As is true with any piece of evidence, the weight to be 
attached to these opinions is within the province of the 
Board as adjudicators.  Owens v. Brown, 7 Vet.App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  Here the Board finds that Dr. Stone's opinion 
regarding the etiology of the appellant's arthritis to be of 
minimal probative value.

Presumptive service connection is not warranted because there 
is no competent evidence of compensably disabling arthritis 
within the first year following separation from active duty.  
Under these circumstances, the preponderance of the evidence 
is against concluding that the veteran has arthritis due to 
any service incurred or aggravated disease or injury.  
Accordingly, the claim must be denied.

In reaching the foregoing decision the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
There is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Eye disability

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of an eye disability.  

An August 2002 letter from A. Douglas Marion, M.D., indicated 
that the veteran was first seen in 1993, and diagnosed with 
nuclear and posterior subcapsular cataracts (P.S.C.), myopia, 
and presbyopia.  Dr. Marion discussed the treatment the 
veteran had received, but did not link any current eye 
disorder to service, to include any in-service radiation 
exposure.

VA treatment records, as well as records from Frances L. 
Story, M.D., note current eye disorders, but do not link any 
current eye disorder to service.

At a November 2005 Board video conference hearing the veteran 
testified that he had cataracts removed approximately eight 
years ago.  The veteran believed that witnessing an atomic 
bomb test while in service in 1946 started his eye problems.  
The veteran indicated that right after service he started 
wearing glasses.


Analysis

After reviewing the evidence of record the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for an eye disability.  Service medical 
records are negative for occurrence or treatment of an eye 
disability to include cataracts or diabetic retinopathy.  The 
veteran was not diagnosed with an eye disability until 1993, 
approximately 42 years after separation from service.  While 
the veteran claims that his eye disabilities are related to 
in-service ionizing radiation exposure, there is no medical 
evidence showing a relationship between any current eye 
disorder and any inservice exposure to ionizing radiation.  
It is well to note that no eye disorder presented is a 
radiogenic disease as that term is defined in 38 C.F.R. 
§ 3.311 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education. Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the veteran's lay 
assertions of medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, are 
of extremely limited probative value towards establishing a 
link between the veteran's military service and any current 
eye disability.

Accordingly, the preponderance of the evidence is found to be 
against entitlement to service connection for an eye 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

III.  New and material evidence

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

A.  Hearing loss

Service connection for hearing loss was denied in a January 
1978 VA rating decision.  The veteran was notified of the 
decision and of his appellate rights, but he did not appeal.  

The evidence of record at the time of the January 1978 RO 
decision included service medical records which showed no 
complaints, treatment, or diagnosis of hearing loss.  While 
on active duty the appellant served as a ship's laundryman.

Evidence received after the January 1978 rating decision 
includes a January 2003 private audiogram report from 
"Miracle Ear" which shows that the veteran meets the 
criteria for defective hearing for VA purposes.

An August 2005 VA audiology consultation noted that the 
veteran was to be fitted for hearing aids.  The veteran 
reported that he had 32 years of routine noise exposure while 
working as a printer in a printing plant.  The appellant 
indicated that his employer did not issue hearing protection 
until after the government required his employer to give him 
earplugs a couple of years before retirement.  The appellant 
also noted infrequent and minimal use of right handed 25 
automatic pistols and .22 caliber rifles.  

Following the examination the audiologist diagnosed a 
bilateral mild sloping to moderately severe sensorineural 
hearing loss.  The examiner opined that the veteran's hearing 
loss was at least as likely as not due to his 32 years of 
civilian occupational noise exposure during which his 
employer did not have a hearing conservation program.  

At his November 2005 Board video conference hearing, the 
veteran testified that his job during service was as a whale 
boat coxswain manning a 40 millimeter gun.  The veteran 
stated that after he fired the gun he had trouble hearing for 
a couple of hours.  He testified that he had trouble with his 
hearing ever since he was separated from service.  

Since the January 1978 rating decision no additional 
competent evidence has been submitted showing a nexus between 
the veteran's hearing loss and service.  While the evidence 
received since the January 1978 RO decision shows that the 
veteran meets the criteria for defective hearing, the VA 
examiner opined that the appellant's hearing loss was at 
least as likely as not due to civilian occupational noise 
exposure.

What was missing at the time of the January 1978 RO decision 
and what is missing now, is a competent medical opinion 
linking the veteran's current hearing loss to service.  While 
the statements and testimony of the veteran which express his 
beliefs that his claimed disability began during or is due to 
some incident of service are acknowledged, to the extent that 
he is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu.  The veteran's contentions 
in this regard were previously of record and his current 
contentions, being essentially the same, are not new and 
material.

In absence of new evidence, the request to reopen the claim 
of service connection for hearing loss falls short of the 
standard established in 38 C.F.R. § 3.156. Accordingly, the 
request to reopen the claim must be denied.


B.  Coronary artery disease with a history of a myocardial 
infarction 

Service connection for a heart condition was denied in an 
April 1979 VA rating decision.  The veteran was notified of 
the decision and of his appellate rights, but he did not 
appeal.  

The evidence of record at the time of the April 1979 RO 
decision included service medical records which showed no 
complaints, treatment, or diagnosis of a heart disability to 
include coronary artery disease.  

A May 1976 statement from a private physician noted that the 
appellant suffered an acute myocardial infarction in February 
1976.  

A December 1976 VA examination indicated that in January 1975 
the veteran began having headaches, precordial pain which was 
occasionally sharp and occasionally he would also have 
indigestion in the epigastric area.  It was noted that four 
or five years previously the veteran had been diagnosed with 
a hiatal hernia.  In February 1976, he was reportedly 
admitted to the York General Hospital in South Carolina for 
three weeks with a final diagnosis of "severe heart 
attack."  The VA examiner's diagnoses included a history of 
an acute myocardial infarction, and arteriosclerotic heart 
disease.  

Evidence received after the April 1979 rating decision 
includes an August 2002 letter from Jerry W. Robinson, M.D., 
which noted that the veteran had a history of coronary artery 
disease status post bypass grafting.  

Medical records from The Sanger Clinic and Piedmont 
Healthcare System dated December 2002 to October 2003 show 
that the veteran underwent right coronary artery stenting in 
November 2002.  In October 2003, the veteran was diagnosed 
with a history of sick sinus syndrome, status post pacemaker 
insertion, and a history of coronary artery disease, status 
post November 2002 stenting of the distal right coronary 
artery.  Neither the Sanger Clinic nor the Piedmont 
Healthcare System records link any coronary artery disease or 
myocardial infarction to service.

VA treatment records dated in November 2003 indicate that the 
veteran was seen for followup.  It was noted that he 
continued to see his private doctor Dr. Robinson and his 
cardiologist Dr. Johnson.  The history noted that the veteran 
had cardiac stents in two vessels in November 2002, and a 
ventricular demand pacer inserted in August 2003.  The 
pacemaker was inserted due to episodes of syncope.  

At his November 2005 Board video conference hearing, the 
veteran testified that he had his heart attack in 1976.  The 
veteran did not recall having any heart problems prior to 
1976.  The veteran indicated that he was on heart medication.

There is no additional medical evidence since the April 1979 
RO decision which links the veteran's heart disability to 
service.  The evidence received after the April 1979 RO 
decision shows that the veteran underwent cardiac stent 
placement in November 2002, and that a pacemaker was inserted 
in August 2003.  Further, the appellant continues to be 
followed for coronary artery disease.  Still, what was 
missing at the time of the April 1979 RO decision and what is 
missing now, is competent medical evidence linking any 
current heart disability to service.

In absence of new evidence, the request to reopen the claim 
of entitlement to  service connection for coronary artery 
disease, with a history of a myocardial infarction falls 
short of the standard established in 38 C.F.R. § 3.156.  
Accordingly, the claim is denied.

C.  Residuals of a back injury

Service connection for residuals of a back injury was denied 
in a January 1978 VA rating decision.  The veteran was 
notified of the decision and of his appellate rights, but he 
did not appeal.  

The evidence of record at the time of the January 1978 RO 
decision included service medical records which showed no 
complaints, treatment, or diagnosis of a back injury to 
include residuals thereof.  

Evidence received after the January 1978 rating decision 
includes a November 2005 letter from Sam Stone, M.D., which 
includes the opinion that an in-service back injury caused 
the onset of degenerative joint disease, to include disease 
involving the appellant's spine.  As this opinion shows a 
possible nexus to service, and as it must be presumed 
credible for purposes of considering whether to reopen the 
claim, Justus v. Principi, 3 Vet.App. 510 (1992), it is 
pertinent to a major element required to establish service 
connection.  Hence, to fairly assess the evidence, the claim 
must be reopened and reviewed on the basis of the entire 
record.  Accordingly, the veteran has submitted new and 
material evidence and this claim is reopened.


ORDER

Entitlement to service connection for arthritis and an eye 
disorder is denied.

New and material evidence has not been presented to reopen 
claims of entitlement to service connection for hearing loss 
and coronary artery disease, with a history of a myocardial 
infarction; the applications to reopen these claim are 
denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
back injury.  


REMAND

As noted above, the November 2002 opinion by Sam Stone, M.D., 
linked the veteran's claim of service connection for 
residuals of a back injury to an in-service injury.  As the 
RO previously did not reopen the claim, further development 
is in order.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following:

After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
service connection for a back disorder, 
to include consideration of the Swann 
decision.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


